1

2

3

4
                                  UNITED STATES DISTRICT COURT
5
                                         DISTRICT OF NEVADA
6

7                                                   ***
8
     MAUREEN BRIDGES, et al.,                            Case No. 2:18-cv-02310-JCM-VCF
9
                                           Plaintiffs,                      ORDER
10          v.
11   TEVA PARENTERAL MEDICINES, INC. ,
     et al.,
12
                                         Defendants.
13

14          Presently before the court is individual plaintiffs’ motion to remand. (ECF No. 9).

15   Defendants Baxter Healthcare Corporation; McKesson Medical-Surgical Inc.; Sicor, Inc.; and

16   Teva Parenteral Medicines, Inc. (collectively “defendants”) responded (ECF No. 11), to which

17   plaintiffs replied (ECF No. 12).

18          Also before the court is defendants’ motion for leave to file surreply. (ECF No. 14).

19   I.     Facts
20          The plaintiffs in this action are individuals that received medical care at the Endoscopy

21   Center (“clinic”) located at 700 Shadow Land, Clark County, Nevada. (ECF No. 1). Defendants

22   supplied the clinic with medical products that the clinic would use in providing various

23   anesthesia services. Id. The clinic improperly administered defendants’ medical products by re-

24   using injection syringes and anesthesia bottles, which created a foreseeable risk of infection or

25   cross-contamination. Id.

26          On or about February 28, 2008, the Southern Nevada Health District sent plaintiffs and
27   approximately 60,000 others a letter informing them that the clinic placed them at a risk of

28   possible exposure to bloodborne pathogens. Id. The Health District recommended that
1    plaintiffs’ get tested for hepatitis C, hepatitis B, and HIV. Id. Plaintiffs followed the Health

2    District’s recommendation and eventually discovered that they did not contract any of the

3    aforementioned diseases. Id.

4              Plaintiffs believe that defendants’ improper packaging of their medical products caused

5    the clinic to improperly re-use syringes and bottles. Id. On April 11, 2016, plaintiffs offered to

6    settle their claims in exchange for $4,252,500, which amounts to $2,500 per plaintiff. (ECF No.

7    9). Defendants rejected plaintiffs’ offer. Id.

8              On October 1, 2018, plaintiffs initiated this action in state court, asserting four causes of

9    action: (1) strict product liability; (2) breach of the implied warranty of fitness for a particular

10   purpose; (3) negligence; and (4) violation of the Nevada Deceptive Trade Practices Act. (ECF

11   No. 1).

12             On December 10, 2018, defendants removed this action to federal court. Id. The court

13   now determines whether it has subject matter jurisdiction.

14   II.       Legal Standard

15             Pursuant to 28 U.S.C. § 1441(a), “any civil action brought in a State court of which the

16   district courts of the United States have original jurisdiction, may be removed by the defendant

17   or the defendants, to the district court of the United States for the district and division embracing

18   the place where such action is pending.” 28 U.S.C. § 1441(a). “A federal court is presumed to

19   lack jurisdiction in a particular case unless the contrary affirmatively appears.” Stock West, Inc.

20   v. Confederated Tribes of Colville Reservation, 873 F.2d 1221, 1225 (9th Cir. 1989).

21             Upon notice of removability, a defendant has thirty days to remove a case to federal court

22   once he knows or should have known that the case was removable. Durham v. Lockheed Martin

23   Corp., 445 F.3d 1247, 1250 (9th Cir. 2006) (citing 28 U.S.C. § 1446(b)(2)). Defendants are not

24   charged with notice of removability “until they’ve received a paper that gives them enough

25   information to remove.” Id. at 1251.

26             Specifically, “the ‘thirty-day time period [for removal] . . . starts to run from defendant’s

27   receipt of the initial pleading only when that pleading affirmatively reveals on its face’ the facts

28   necessary for federal court jurisdiction.” Id. at 1250 (quoting Harris v. Bankers Life & Casualty


                                                         2
1    Co., 425 F.3d 689, 690–91 (9th Cir. 2005) (alterations in original)). “Otherwise, the thirty-day

2    clock doesn’t begin ticking until a defendant receives ‘a copy of an amended pleading, motion,

3    order or other paper’ from which it can determine that the case is removable. Id. (quoting 28

4    U.S.C. § 1446(b)(3)).

5           A plaintiff may challenge removal by timely filing a motion to remand. 28 U.S.C. §

6    1447(c). On a motion to remand, the removing defendant faces a strong presumption against

7    removal, and bears the burden of establishing that removal is proper. Sanchez v. Monumental

8    Life Ins. Co., 102 F.3d 398, 403–04 (9th Cir. 1996); Gaus v. Miles, Inc., 980 F.2d 564, 566–67

9    (9th Cir. 1992).

10   III.   Discussion

11          As a preliminary matter, the court notes that plaintiffs have filed a surreply in opposition

12   to defendants’ motion to remand (ECF No. 13) and defendants now move for leave to file their

13   own surreply (ECF No. 14). Because the filings pertain to legal authority that is not binding on

14   this court and “motions for leave to file a surreply are discouraged[,]” the court will strike

15   plaintiffs surreply (ECF No. 13) and deny defendants’ motion (ECF No. 14). LR 7-2(b).

16          Plaintiffs move to remand, arguing that the court does not have diversity jurisdiction.

17   (ECF No. 9). Defendants’ contend that the court has both diversity and federal question

18   jurisdiction. (ECF No. 11). The court will address both of defendants’ purported grounds for

19   subject matter jurisdiction in turn.

20          a. Diversity jurisdiction

21          28 U.S.C. § 1332 allows federal courts to exercise diversity jurisdiction in civil actions

22   between citizens of different states where the amount in controversy exceeds $75,000. See 28

23   U.S.C. § 1332(a). “In determining the amount in controversy, courts first look to the complaint.

24   Generally, ‘the sum claimed by the plaintiff controls if the claim is apparently made in good

25   faith.’” Ibarra v. Manheim Invests., Inc. 775 F.3d 1193, 1197 (9th Cir. 2015) (citing St. Paul

26   Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 289 (1938)). At the time of removal, parties

27   may submit supplemental evidence to show that the amount in controversy is in excess of

28   $75,000. Id. (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997).


                                                       3
1            Plaintiffs allege in the complaint that their claims are each valued in excess of $15,000 in

2    general damages. (ECF No. 1). This figure is well below the amount in controversy threshold

3    under § 1332(a) and defendants have not submitted any evidence showing that a greater amount

4    is in dispute.

5            Nevertheless, defendants contend that the amount in controversy is in excess of $75,000

6    because plaintiffs also seek attorney’s fees and punitive damages. (ECF No. 11). The court now

7    must determine whether defendants have proven by a preponderance of the evidence that

8    punitive damages and attorney’s fees, coupled with general damages, will exceed the jurisdiction

9    minimum. See Sanchez v. Monumental Life Ins. Co., 102 F.3d 398, 403-04 (9th Cir. 1996).

10               i. Punitive damages

11           Courts consider punitive damages in determining the amount in controversy when a

12   plaintiff can recover punitive damages as a matter of law. Gibson v. Chrysler Corp., 261 F.3d

13   927, 945 (9th Cir. 2001). Under Nevada law, a plaintiff can recover punitive damages only by

14   proving with clear and convincing evidence that the defendant is guilty of oppression, fraud, or

15   malice. Nev. Rev. Stat. 42.005(1). In light of NRS 42.005, the court will consider punitive

16   damages for jurisdictional purposes.

17           Courts generally look to jury awards in analogous cases in determining how to consider

18   punitive damages towards satisfying the jurisdictional minimum. See Campbell v. Hartford Life

19   Ins. Co., 825 F. Supp. 2d 1005, 1008 (E.D. Cal. 2011). Here, defendants have not provided any

20   factual support, other than citing statutes, pertaining to the probable amount of punitive damages.

21   Therefore, defendants have not shown by a “preponderance of the evidence” that punitive

22   damages increase the amount in controversy. See Sanchez, 102 F.3d at 404.

23               ii. Attorney’s fees

24           Courts consider attorney’s fees in determining the amount in controversy if a plaintiff can

25   recover such fees pursuant to a contract or statute. Galt G/S v. JSS Scandinavia, 142 F.3d 1150,

26   1156 (9th Cir. 1998). Nevada law allows courts to award attorney’s fees when (1) the prevailing

27   party has not recovered more than $20,000 or (2) when the opposing party’s defense was

28   “brought or maintained without reasonable grounds or to harass the prevailing party.” Nev. Rev.


                                                      4
1    Stat. 18.010(2). Because each plaintiff appears to seek less than $20,000 in damages, the court

2    will consider attorney’s fees in determining the amount in controversy.

3           Defendants’ argue that attorney’s fees will spike the cost of this action because this case

4    involves hundreds of plaintiffs. (ECF No. 11). The complex nature of this lawsuit compels the

5    court to conclude that plaintiffs will incur significant attorney’s fees. However, defendants’ once

6    again have not provided evidence showing the extent that attorney’s fees increase the amount in

7    controversy. Indeed, the court does not find that attorney’s fees would quadruple or quintuple

8    the ultimate award.

9           In sum, defendants have not shown by a preponderance of the evidence an amount in

10   controversy in excess of $75,000. Accordingly, the court cannot exercise subject matter

11   jurisdiction under § 1332(a).

12          b. Federal question jurisdiction

13          The “well-pleaded complaint rule” governs federal question jurisdiction. This rule

14   provides that district courts can exercise jurisdiction under 28 U.S.C. § 1331 only when a federal

15   question appears on the face of a well-pleaded complaint. See, e.g., Caterpillar Inc. v. Williams,

16   482 U.S. 386, 392 (1987). Thus, a plaintiff “may avoid federal jurisdiction by exclusive reliance

17   on state law.” Id. Moreover, “an anticipated or actual federal defense generally does not qualify

18   a case for removal[.]” Jefferson County v. Acker, 527 U.S. 423, 431 (1999).

19          The well-pleaded complaint rule does not require a plaintiff to assert a federal cause of

20   action. District court also have jurisdiction over state law claims that raise “some substantial,

21   disputed question of federal law[.]” Indep. Living Ctr. of Southern California, Inc. v. Kent, 909

22   F.3d 272, 279 (9th Cir. 2018). Indeed, federal question jurisdiction exists when a federal issue is

23   “(1) necessarily raised, (2) actually disputed, (3) substantial, and (4) capable of resolution in

24   federal court without disturbing the federal-state balance approved by Congress.” Gunn v.

25   Minton, 568 U.S. 251, 258 (2013).

26          Defendants argue that plaintiffs’ state tort claims, which allege that defendants

27   improperly packaged medical products, raise a substantial issue of federal law because the

28   Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., governs the


                                                       5
1    packaging of medical products. (ECF No. 11). The court disagrees.

2           In Merrell Dow Pharmaceuticals, Inc. v. Thompson, the Supreme Court held that state

3    law claims which allege violations of the FDCA do not raise a substantial federal question

4    because Congress did not intend to create a private right of action for violation of the FDCA.

5    Wander v. Kaus, 304 F.3d 856, 859 (9th Cir. 2002) (citing Merrell Dow Pharms. Inc. v.

6    Thompson, 478 U.S. 804, 808 (1986)). As the circumstances of this case fall well within Merrell

7    Dow, the court concludes that plaintiffs’ complaint does not raise a substantial federal question.

8           The court notes that defendants’ arguments are unclear, incoherent, and at times

9    confused. Some paragraphs from defendants’ brief appear to assert that the court has jurisdiction

10   because the FDCA preempts plaintiffs’ state law claims. To ensure complete adjudication of all

11   pertinent issues that the parties raise, the court will consider this argument.

12          The “complete preemption doctrine” allows district courts to exercise federal question

13   jurisdiction over state law claims when a federal statute completely preempts the relevant state

14   law. Balcorta v. Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1107 (9th Cir. 2000)

15   (citation omitted). Courts consider the factual allegations in the complaint and the petition of

16   removal to determine whether federal law completely preempts a state law claim. Schroeder v.

17   Trans World Airlines, Inc., 702 F.2d 189, 191 (9th Cir. 1983).

18          It is well established that the FDCA does not completely preempt state law. See Oregon

19   ex rel. Kroger v. Johnson & Johnson, 832 F. Supp. 2d 1250, 1259–60 (D. Or. 2011); see also

20   Perez v. Nidek Co. Ltd., 657 F. Supp. 2d 1156, 1161 (S.D. Cal. 2009); see also Alaska v. Eli Lilly

21   & Co., No. 3:06-cv-88 TMB, 2006 WL 2168831 at *3–4 (D. Ala July 28, 2006). Therefore, the

22   court does not have federal question jurisdiction under the complete preemption doctrine.

23   IV.    Conclusion

24          The court does not have subject matter jurisdiction because the amount in controversy is

25   not in excess of $75,000, plaintiffs’ complaint does not raise a substantial federal question, and

26   the FDCA does not completely preempt plaintiffs’ state law claims.

27   ///

28   ///


                                                       6
1           Accordingly,

2           IT IS HEREBY ORDERED, ADJUDGED, and DECREED that plaintiffs’ motion to

3    remand (ECF No. 9) be, and the same hereby is, GRANTED.

4           IT IS FURTHER ORDERED that defendants’ motion for leave to file surreply (ECF No.

5    14) be, and the same hereby is, DENIED, consistent with the foregoing.

6           IT IS FURTHER ORDERED that defendants’ motion to dismiss (ECF No. 3) be, and the

7    same hereby is, DENIED without prejudice.

8           IT IS FURTHER ORDERED that the matter of Bridges et al. v. Teva Parenteral

9    Medicines, Inc. et al., case number 2:18-cv-02310-JCM-VCF, be, and the same hereby is,

10   REMANDED.

11          The clerk shall strike plaintiffs’ surreply (ECF No. 13) and close the case accordingly.

12          DATED THIS 12th day of April 2019.
13

14
                                                         JAMES C. MAHAN
15                                                       UNITED STATES DISTRICT JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     7
